DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 11–17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
“1. A barrier material for pipe systems comprising a polymer layer and a foam, the foam comprising a cell gas, wherein the foam is PUR, the cell gas is HFO1233zd, the layer thickness of the polymer layer is in the range of 0.03 to 0.5 mm; and the polymer of the polymer layer comprises a copolymer of ethylene and vinyl alcohol that contains 90 to 100 wt.% structural units of formula (IV), 
    PNG
    media_image1.png
    122
    297
    media_image1.png
    Greyscale
where m represents 1 to 10, n represents 2 to 20 and where the relationship m/n is from 0.3 to 0.5, and where the polymer has a 
- HFOs less than 3 cm3/m2*day*bar; 
- O2 less than 20 cm3/m2*day*bar; 
- N2 less than 5 cm3/m2*day*bar; 
- CO2 more than 20 cm3/m2*day*bar; and 
- H2O (gas) more than 0.4 g/m2*day; 
whereby CO2 is allowed to diffuse from the foam through the polymer layer and HFO1233zd is prevented from diffusing from of the foam through the polymer layer.” Emphasis added. 

Claim 1 is indefinite because the highlighted further limitation contradicts the previously recited limitations of diffusion coefficients for CO2 and HFOs. 
For the purpose of examination, the highlighted further limitation is interpreted to be consistent with the diffusion coefficients provided for CO2 and HFOs. As the instant disclosure discloses that the barrier layer is impermeable to gases from the group of HFOs and semi-permeable to carbon dioxide. Spec. dated Dec. 14, 2018 (“Spec.”) p. 4, [0024]. More specifically, the instant disclosure discloses that for CO2, a diffusion coefficient of smaller than 20 cm3/m2*day*bar means that the barrier effect is good and the polymer is considered to be impermeable. A diffusion coefficient of greater than 100 cm3/m2*day*bar, means that the barrier effect is no longer provided and the polymer is permeable. A diffusion coefficient between 20 to 100 means the polymer is semi-permeable. Id. at p. 4, [0022]. The instant disclosure also discloses that For HFOs, a diffusion a diffusion coefficient of smaller than 3 ml/m2.day (i.e., cm3/m2*day( means that the barrier effect is good and the polymer is considered to be impermeable. A diffusion coefficient of greater than 20 ml/m2.day, means that the barrier effect is no longer provided and the polymer is permeable. A diffusion coefficient between 3 to 20 Id. at p. 4, [0023]. Therefore, the claimed diffusion coefficient of CO2 put carbon dioxide in the category of “semi-permeable” and the diffusion coefficient of HFOs put HFO1233zd in the category of “impermeable.” They are consistent with the highlight further limitations.  
Claims 11–17 are rejected as being indefinite because they depend from claim 1. 
Claim 14 recites:
“14. A barrier material according to claim 1, where the pipe system is selected from pipe systems for local and district heating, pipe systems for cooling buildings, pipe systems for transporting cooled media, pipe systems in industrial applications, and pipe systems for transporting gases, liquids or solids.” Emphasis added.

Claim 14 is rejected as being indefinite because the term “the pipe system’ lacks antecedent basis. Claim 14 is also rejected as being indefinite because claim 14 comprises a Markush group with an open list of alternatives. It is unclear what other alternatives are intended to be encompassed by the group. MPEP 2173.05(h)(I). 
For the purpose of examination, claim 14 is interpreted as:
“14. A barrier material according to claim 1, where the pipe systems are selected from a group consisting of pipe systems for local and district heating, pipe systems for cooling buildings, pipe systems for transporting cooled media, pipe systems in industrial applications, and pipe systems for transporting gases, liquids or solids.”

Claim 16 is rejected for the same reasons as claim 14, for the purpose of examination, the same interpretation as described in claim 14 is used for claim 16. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims are rejected as follows:
Claims 1, 11–12 and 14–17 are rejected under 35 U.S.C. 103 as being obvious over Loegstoer, EP 1 355 103 (“Loegstoer”)1 in view of Honeywell, WO 2016/094762 (“Honeywell”)2, McAllister, US 2019/0134958 (“McAllister”), Ishihara et al., US 2015/0126349 (“Ishihara”), Dou et al., US 2011/0171489 A1 (“Dou”) and McKeen LW, Permeability Properties of Plastics and Elastomers, William Andrew, Kidlington, Oxford, UK (2012), pp. 164–1653. (“McKeen”). 
Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Loegstoer in view of Honeywell, McAllister, Ishihara, Dou, McKeen and in further view of Gao et al., CN 104960251 (“Gao”)4. 
Claim 1 describes a barrier material for pipe systems comprising a polymer layer and a foam. The foam comprises a cell gas. The foam is PUR. The cell gas is HFO1233zd. The layer thickness of the polymer layer is in the range of 0.03 to 0.5 mm. The polymer of the polymer layer comprises a copolymer of ethylene and vinyl alcohol that contains 90 to 100 wt.% structural units of formula (IV), see below. 

    PNG
    media_image2.png
    134
    316
    media_image2.png
    Greyscale

Here, m represents 1 to 10, n represents 2 to 20 and the relationship m/n is from 0.3 to 0.5. The polymer has a molecular weight Mw of more than 20,000 and the polymer layer has the following diffusion coefficients: 
- HFOs less than 3 cm3/m2*day*bar; 
- O2 less than 20 cm3/m2*day*bar;  
- N2 less than 5 cm3/m2*day*bar; 
2 more than 20 cm3/m2*day*bar; and 
- H2O (gas) more than 0.4 g/m2*day. 
The CO2 is allowed to diffuse from the foam through the polymer layer and HFO 1233zd is prevented from diffusing from the foam through the polymer layer. 
As discussed in the 35 USC 112(b) rejection above, the last claim limitation of CO2 being allowed to diffuse from the foam through the polymer layer is equivalent of claiming a diffusion coefficient of CO2 of more than 20 cm3/m2*day*bar (semi-permeable or permeable), the limitation of HFO 1233zd being prevent form diffusing from the foam through the polymer layer is interpreted to be equivalent of claiming a diffusion coefficient of HFOs less than 3 cm3/m2*day*bar (i.e., impermeable). Those interpretations are consistent with applicant’s specification, ISO 15105–1 and ISO 15105–1:2007–10. Spec. p. 4, [0022]–[0023]. Therefore, the amended claim 1 are essentially the same as the claim 1 of the previous claim set dated Jun. 22, 2021, which is rejected as follows:
Loegstoer discloses a barrier material for pipe systems (i.e., pre-insulated pipes for district heating or cooling etc.) comprising a polymer layer (i.e. a layer of polymeric material) and a foam (i.e., insulating material). Loegstoer [0001]. The foam (i.e., polyurethane) comprising a cell gas (i.e., carbon dioxide and pentane). Id. at [0005]. Loegstoer also discloses that the layer thickness of the polymer layer is below 1 mm and preferably below 0.5 mm. Id. at [0014]. The polymer of the polymer layer comprises a copolymer EVOH, which is ethylene and vinyl alcohol. Id. at [0030]. 
Loegstoer does not disclose that the cell gas is HFO1233zd. Loegstoer does not disclose that the polymer of the polymer layer comprises a copolymer of ethylene and vinyl alcohol that contains 90 to 100 wt.% structural units of formula (IV), wherein m represents 1 to 10, n 
- HFOs less than 3 cm3/m2*day*bar; 
- O2 less than 20 cm3/m2*day*bar;  
- N2 less than 5 cm3/m2*day*bar; 
- CO2 more than 20 cm3/m2*day*bar; and 
- H2O (gas) more than 0.4 g/m2*day. 
Additionally, Loegstoer does not disclose that the CO2 is allowed to diffuse from the foam through the polymer layer and HFO 1233zd is prevented from diffusing from the foam through the polymer layer. 
In the analogous art of polymer insulation foam, Honeywell discloses foam cells filled with HFCO-1233zd5, which has a boiling point of19 ˚C., Honeywell ps. 1 and 15, Table.1. Honeywell further discloses that HFCO-1233zd is a more environmental acceptable substitutes. Id. at p.1. Additionally, Honeywell discloses that its foam is similar to Loegstoer’s because both are closed cell polyurethane insulating foams. Id. at p.4. It is therefore obvious to use the hydrofluoroolefin—HFCO-1233zd disclosed by Honeywell as a cell gas substitute for Loegstoer’s cell to ease environmental stress. Id. at p.1. Furthermore, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
For the limitation of that the polymer contains 90 to 100 wt.% of EVOH, in the analogous art of gas barrier layers, McAllister discloses that the amount of EVOH polymer is particularly Id., [0007]. It would have been obvious to use the EVOH disclosed by McAllister in place of the EVOH disclosed by Loegstoer in view of Honeywell to reduce the movement of oxygen across the barrier layer. McAllister, [0103].  
For the limitation of the polymer has a molecular weight Mw of more than 20,000 with m represents 1 to 10, n represents 2 to 20 and the relationship m/n is from 0.3 to 0.5, Loegstoer in view of Honeywell does not disclose the molecular weight or copolymer ratio of EVOH barrier layer. 
In the analogous art of the EVOH barrier materials, Dou discloses a higher ethylene content EVOH (i.e., 48 mole% ethylene with molecular weight higher than 130,000 g/mole), which has a higher lower Tg and are not as prone to cohesive failure and can offer stronger metal adhesion. Dou [0054]. It would have been obvious for modified Loegstoer’s EVOH material to be within this range for the benefits disclosed by Dou. Additionally, as instant disclosure does not teach this content is critical to the operation of the claimed invention. Therefore, absent evidence of criticality, this difference fails to patentably distinguish over prior art because it produces a difference in degree rather than in kind. MPEP 2144.05(III)(A). It is noted here that EVOH with mole% 48 corresponds to m/n=0.48 and a m and n range within the instant claim, i.e., for example, m equals to 4.8 and n equals 10. 
For the limitation of diffusion coefficients of the polymer layer for oxygen and water vapor, modified Loegstoer does not explicitly disclose the diffusion coefficients of Oxygen and water vapor. However, McKeen reported that the oxygen permeability coefficient is 0.01–0.15 3.mm/m2.day.atm6 and Water vapor permeability coefficient is 0.8–2.4 g.mm/m2.day. It would have been obvious for the diffusion coefficient of the instant claimed polymer layer of EVOH to be within this range because the instant disclosure discloses that the ideal thickness of the polymer layer could be 1 mm, which would requires an diffusion coefficient of Oxygen of less than 20 cm3.mm/m2*day*bar and Water vapor of more than 0.4 g.mm/m2*day based on the diffusion coefficient data provided in instant claim 1. Spec. [0070]. 
For the limitation of diffusion coefficients of the polymer layer for HFOs, nitrogen and carbon dioxide, modified Loegstoer does not explicitly disclose those diffusion coefficients. 
However, Loegstoer in view of Honeywell discloses that the barrier layer is preferred to have good resistance properties for diffusion of oxygen and carbon dioxide. Loegstoer, [0005].  Additionally, Loegstoer in view of Honeywell discloses that the polymer layer of the foam has a low diffusion coefficient for HFOs to inhibit the migration of cell gas 1233zd. Honeywell, p.4. While Loegstoer in view of Honeywell does not discuss the diffusion coefficient of nitrogen, in the analogous art of gas barriers made of EVOH, Ishihara disclosed the diffusion coefficient of nitrogen being 0.05 cm3/m2*24hr*atm, which matches the claimed limitation. Ishihara, [0178]. Ishihara further discloses that the gas transmission rate of EVOH can be tailored by varying the thickness and mol% of ethylene content in the layer. Ishihara, [0178]. It is therefore within the ambit of one of ordinary skill in the art to adjust the thickness and ethylene content in EVOH to obtain the desired diffusion coefficient for gases of HFOs, nitrogen, carbon dioxide, water and oxygen. 
Claim 11 describes the barrier material of claim 1. The polymer layer of the foam to be part of a composite material or a self-supporting structural element.  
Modified Loegstoer discloses the material to be a combination of materials includes EVOH and PE, which is a composite material. Loegstoer, [0030], claim 1–3. 
Claim 12 describes the barrier material of claim 1. The barrier material has the following layered structure: a thermoplastic polymer and a polymer layer. 
Loegstoer discloses that the barrier material has a thermoplastic polymer (i.e., polyethylene is thermoplastic) and a polymer layer (i.e., EVOH copolymer). Loegstoer [0001], [0005] and [0030].
Claim 13 describes the barrier material of claim 1. The thermoplastic polymer is selected from the group consisting of high- density PE (HDPE), low-density PE (LDPE), linear low-density PE (LLDPE) and has a layer thickness of 0.01 to 1 mm. 
Loegstoer in view of Honeywell discloses that the thermoplastic layer is PE. Loegstoer also discloses that the layer thickness is below 1 mm and preferably below0.1 mm.  Loegstoer [0030], claim 5. 
Loegstoer as modified does not specify the type of PE. 
In the analogous art of high-barrier multi-layer thermoplastic material for pipes, Gao teaches an EVOH barrier layer combined with HDPE. Id. at p.2. Gao further teaches that a combination of EVOH and HDPE exhibits high barrier material property. Id. at p.2. It would have been obvious to use HDPE disclosed by Gao in the composite material disclosed by Loegstoer in view of Honeywell to ensure high barrier property. Id. at p.2.
Claim 14 describes a barrier material according to claim 1. The pipe systems are selected from a group consisting of pipe systems for local and district heating, pipe systems for cooling 
It is noted here that the limitation of “the pipe systems” is not a positively recited limitation of claim 1, as claim 1 is directed to “a barrier material.” MPEP 2115. However, for the purpose of compact prosecution, claim 14 is mapped below. 
Loegstoer discloses that its invention is related to pre-insulated pipes for district heating, cooling. Loegstoer [0001]. 
Claim 15 describes the barrier material of claim 14 for thermally insulating pipe systems selected from the group consisting of plastics medium pipe systems (PMP) and plastics jacketed pipe systems (PJP).
Here, the preamble merely states, for example, the purpose or intended use of the invention, other than any distinct definition of any of the claimed invention’s limitations, and the preamble is not considered a limitation and is of no significance to claim construction. MPEP 2111.02(Ⅱ).
However, for the purpose of compact prosecution, this limitation is mapped as being obvious over Loegstoer in view of Honeywell, where both plastics medium pipes systems (PMP) (medium conveying pipes made from plastic) and plastics jacketed pipe systems (PJP) (jacket pipe made from PE) are disclosed for barrier material applications. Loegstoer, [0021]–[0022]. 
Claim 16 
It is noted here that the limitation of “the pipe systems” is not a positively recited limitation of claim 1, as claim 1 is directed to “a barrier material.” MPEP 2115. However, for the purpose of compact prosecution, claim 16 is mapped below. 
Loegstoer discloses that its invention is related to pre-insulated pipes for district heating, cooling. Loegstoer [0001]. 
Claim 17 describes the barrier material of claim 16 for thermally insulated pipe systems from the group of plastics medium pipe systems (PMP) and plastics jacketed pipe systems (PJP).
Here, the preamble merely states, for example, the purpose or intended use of the invention, other than any distinct definition of any of the claimed invention’s limitations, and the preamble is not considered a limitation and is of no significance to claim construction. MPEP 2111.02(Ⅱ).
For the purpose of compact prosecution, this limitation is mapped as being obvious over Loegstoer in view of Honeywell, where both plastics medium pipes systems (PMP) (medium conveying pipes made from plastic, Loegstoer, [0021]) and plastics jacketed pipe systems (PJP) (jacket pipe made from PE, Loegstoer, [0022]) are disclosed for barrier material applications. 

Response to Arguments
Claim Objections
The examiner withdraws the claim objection as the applicant has cancelled claim 8. 
Prior Art Rejections
The applicant traverses the claim rejection. Applicant Rem. dated Jan. 12, 2022 (“Applicant Rem.”) p. 6. The applicant argues that the examiner states in the Office Action that the modified foam of Loegstoer is preferred to have good resistance properties for diffusion of oxygen and carbon dioxide. Loegstoer [0005] and Office Action dated Sep. 13, 2021 (“Office 
The examiner respectively disagrees. As discussed in claim 1 of the current office action, the instant claim requires CO2 to be semi-permeable (i.e., the claimed diffusion coefficient of CO2 is 20 cm3/m2*day*bar). Therefore, the claimed polymer layer would have certain degree of resistance to carbon dioxide. Loegstoer discloses ‘good’ resistance properties for diffusion of carbon dioxide and oxygen of a polymer layer (i.e., EVOH) compared to polyethylene. Loegstoer [0005]. Polyethylene is known in the art to have a carbon dioxide permeability rate of 200cm3/mm2/day/atm (see Buriak et al., US 2005/0217747 A1 “Buriak” [0007]). Loegstoer’s statement is therefore not contrary to the claimed polymer layer. 
The applicant also argues that the examiner relied on Honeywell for the disclosure of a protective layer that inhibits migration of HFO  1233zd cell gas. Applicant Rem. p. 6. The applicant further argues that Honeywell discloses that the protective layer is Nylon 6, and if such protective layer were incorporated in Loegstoer, the claimed barrier material would not be obtained, because the protective layer of Honeywell is clearly different form the polymer layer recited in claim 1. 
The examiner believes this argument is moot because the Office Action clearly states that the proposed modification is to “use the hydrofluolefin -HFO 1233zd disclosed by Honeywell as a cell gas substitute for Loegstoer’s cell
The applicant also argues that Loegstoer discloses that its barrier material has a polymer layer outside the insulation foam that is ‘impermeable to carbon dioxide.” Applicant Rem. p. 7. The applicant also emphasis that its polymer layer has a “high permeability to carbon dioxide” while being substantially impermeable to HFOs. Id. The applicant refers to a further declaration of Jurgen Kress to clarify that the permeability of carbon dioxide more than 45 time that of HFC. Id. 
First, the examiner would like to respectively point out that Loegstoer does not disclose its polymer layer is “impermeable to carbon dioxide.” As admitted by the applicant, Loegstoer [0005] discloses a polymer layer that as significantly better properties than PE, for resistance against diffusion of oxygen and carbon dioxide. Applicant Rem. p. 7. PE is known in the art to have a carbon dioxide permeability rate of 200cm3/mm2/day/atm (see Buriak [0007]).  Therefore, a diffusion coefficient of 20 cm3/m2*day*bar of the instant claim is consistent with Loegstoer’s statement of “significantly better properties than PE for resistance against diffusion of carbon dioxide.” As for Jurgen Kress’s clarification of the polymer layer of claimed barrier material has the permeability of carbon dioxide more than 45 times that of HFC, the examiner would like to point out that the declaration of Jurgen Kress is not reflected in the claim, as the instant claim is silent about the relationship between permeability of carbon dioxide and HFC, and therefore, is moot. 
The applicant also argues that “EVOH” is a broad term that includes many different grades and variations. Applicant Rem. p. 7. The applicant argues that its polymer layer is defined by m, n, m/n ratio, molecular weight and layer thickness and recited diffusion characteristics and Loegstoer is defined only by its thickness and is silent about the other parameters. Id.
The examiner would like to point out that while Loegstoer is silent about the other parameters, Mcallister, Dou, Mckeen and Ishihara are introduced to cure the deficiency of Loegstoer. Details are provided in this office action. Office Action ps. 5–7, [[0012]–[0016]. 
The applicant also argues that the presumption of inherency of properties is rebutted when the properties are in fact different because the applicant believes the polymer layer of Loegstoer is not permeable to carbon dioxide. Applicant Rem. p. 8. 
As discussed above, the applicant’s statement of “the polymer layer of Loegstoer is not permeable to carbon dioxide” and the statement of “Honeywell’s blocking polymer combined with Loegstoer” is not supported by Loegstoer or the Office Action, therefore, the applicant’s argument is not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385. The examiner can normally be reached 9:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Loegstoer is contained in the record as the 7-page Foreign Reference dated Dec. 14, 2018. 
        2 Honeywell is contained in the record as the 24-page Foreign Reference dated Dec. 14, 2018. 
        3 The examiner could not find the full copy of the McKeen reference and a copy of a tertiary reference (i.e., Paul E. Keller, Richard Kouzes, Water Vapor Permeation in Plastics, U.S. Department of Homeland Security, PNNL-26070, Jan. 2017, Table 4.2, p. 11) is provided which includes data obtained from the McKeen reference. 
        4 Gao and its machine translation are contained in the record as the 13-page and 10-page Foreign References dated Dec. 8, 2020. 
        5 HFCO-1233zd is the same as HFO-1233zd as both refer to 1-Chloro-3,3,3-trifluoropropene. 
        6 1 atm = 1.01 bar